Title: From Thomas Jefferson to Edward Miller, 27 April 1806
From: Jefferson, Thomas
To: Miller, Edward


                        
                            Washington Apr. 27. 06.
                        
                        Th: Jefferson presents his compliments to Doctr. Miller, & his thanks for the pamphlet on Yellow fever he
                            was so kind as to send him. he has read it with great satisfaction and as much conviction as he dares permit himself to
                            feel on a subject so little familiar to him. he has directed copies of it to be procured and sent to all our diplomatic
                            and other foreign agents, in order to correct the disastrous effects on our commerce produced by the contrary opinions. he
                            salutes Dr Miller with respect.
                        
                            
                        
                    